UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8097 Ensco plc (Exact name of registrant as specified in its charter) England and Wales (State or other jurisdiction of incorporation or organization) 6 Chesterfield Gardens London, England (Address of principal executive offices) 98-0635229 (I.R.S. Employer Identification No.) W1J 5BQ (Zip Code) Registrant's telephone number, including area code:44 (0) 20 7659 4660 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filerý Non-accelerated filero(Do not check if a smaller reporting company) Accelerated filer Smaller reporting company o o Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes oNo ý As of October 28, 2011, there were 230,623,519 American depositary shares of the registrant issued and outstanding, each representing one Class A ordinary share. ENSCO PLC INDEX TO FORM 10-Q FOR THE QUARTER ENDED SEPTEMBER 30, 2011 PART IFINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 3 Report of Independent Registered Public Accounting Firm 3 Condensed Consolidated Statements of Income Three Months Ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Income Nine Months Ended September30, 2011 and 2010 5 Condensed Consolidated Balance Sheets September 30, 2011 and December 31, 2010 6 Condensed Consolidated Statements of Cash Flows Nine Months Ended September 30, 2011 and 2010 7 Notes to Condensed Consolidated Financial Statements 8 ITEM 2.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 40 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 57 ITEM 4.CONTROLS AND PROCEDURES 57 PART IIOTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 58 ITEM 1A.RISK FACTORS 64 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USEOF PROCEEDS 66 ITEM 6.EXHIBITS 67 SIGNATURES 68 EXPLANATORY NOTE On May 31, 2011 (the "Merger Date"), Ensco plc completed a merger transaction (the "Merger") with Pride International, Inc., a Delaware corporation ("Pride"), ENSCO International Incorporated, a Delaware corporation and an indirect, wholly-owned subsidiary and predecessor of Ensco plc ("Ensco Delaware"), and ENSCO Ventures LLC, a Delaware limited liability company and an indirect, wholly-owned subsidiary of Ensco plc ("Merger Sub"). Pursuant to the Agreement and Plan of Merger, dated as of February 6, 2011 (as amended, the "Merger Agreement"), among Ensco plc, Pride, Ensco Delaware and Merger Sub, and subject to the conditions set forth therein, Merger Sub merged with and into Pride, with Pride as the surviving entity and an indirect, wholly-owned subsidiary of Ensco plc. In connection with the integration of Pride’s operations, we are in the process of changing the names of most of Pride’s fleet in accordance with our naming convention.For purposes of this quarterly report, we used the new names whether or not the name change had been legally completed.For a list of the new and old rig names, see the most recent Fleet Status Report posted in the Investor Relations section of our website at www.enscoplc.com. FORWARD-LOOKING STATEMENTS Statements contained in this report that are not historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements include words or phrases such as "anticipate," "believe," "estimate," "expect," "intend," "plan," "project," "could," "may," "might," "should," "will" and similar words and specifically include statements regarding expected financial performance; expected utilization, day rates, revenues, operating expenses, contract term, contract backlog, capital expenditures, insurance, financing and funding; expected effects, results and synergies from the integration of Pride’s operations; the timing of availability, delivery, mobilization, contract commencement or relocation or other movement of rigs; future rig construction (including construction in progress and completion thereof), enhancement, upgrade or repair and timing thereof; the suitability of rigs for future contracts; general market, business and industry conditions, trends and outlook; future operations; the impact of the Macondo well incident; expected contributions from our rig fleet expansion program and our program to high-grade the rig fleet by investing in new equipment and divesting selected assets and underutilized rigs; expense management; and the likely outcome of litigation, legal proceedings, investigations or insurance or other claims and the timing thereof. Such statements are subject to numerous risks, uncertainties and assumptions that may cause actual results to vary materially from those indicated, including: • our ability to successfully integrate the operations of Ensco and Pride as contemplated and to realize the anticipated benefits of the Merger; • our ability to meet our increased debt service obligations as a result of the Merger and to fund planned expenditures, including construction costs for ourremaining newbuild construction projects; • our ability to realize expected benefits from the December 2009 redomestication as a U.K. public limited company and the related reorganization of Ensco’s corporate structure (the "redomestication"), including the effect of any changes in laws, rules and regulations, or the interpretation thereof, or in the applicable facts, that could adversely affect our status as a non-U.S. corporation for U.S. tax purposes or otherwise adversely affect our anticipated consolidated effective income tax rate; • the continued impact of the Macondo well incident on offshore drilling operations, including current and any future actual or de facto drilling permit and operations delays, moratoria or suspensions, new and future regulatory, legislative or permitting requirements (including requirements related to certification and testing of blow-out preventers and other equipment or otherwise impacting operations), future lease sales, changes in laws, rules and regulations that have or may impose increased financial responsibility, additional oil spill abatement contingency plan capability requirements and other governmental actions that may result in claims of force majeure or otherwise adversely affect our existing drilling contracts; • governmental regulatory, legislative and permitting requirements affecting drilling operations, including limitations on drilling locations, such as the Gulf of Mexico during hurricane season; 1 • changes in worldwide rig supply and demand, competition or technology, including changes as a result of delivery of newbuild drilling rigs; • changes in future levels of drilling activity and expenditures, whether as a result of global capital markets and liquidity, prices of oil and natural gas or otherwise, which may cause us to idle or stack additional rigs; • downtime and other risks associated with offshore rig operations or rig relocations, including rig or equipment failure, damage and other unplanned repairs, the limited availability of transport vessels, hazards, self-imposed drilling limitations and other delays due to severe storms and hurricanes and the limited availability or high cost of insurance coverage for certain offshore perils, such as hurricanes in the Gulf of Mexico or associated removal of wreckage or debris; • possible cancellation or suspension of drilling contracts as a result of mechanical difficulties, performance or other reasons; • risks inherent to shipyard rig construction, repair or enhancement, including risks associated with concentration of our construction contracts with two shipyards, unexpected delays in equipment delivery and engineering or design issues following delivery, or changes in the commencement, completion or service dates; • delays in actual contract commencement dates; • environmental or other liabilities, risks or losses, whether related to storm or hurricane damage, losses or liabilities (including wreckage or debris removal), collisions, groundings, blowouts, fires, explosions and other accidents or terrorism or otherwise, for which insurance coverage and contractual indemnities may be insufficient or otherwise unavailable; • our ability to attract and retain skilled personnel on commercially reasonable terms, whether due to labor regulations, unionization or otherwise; • governmental action, terrorism, piracy, military action and political and economic uncertainties, including uncertainty or instability resulting from civil unrest, political demonstrations, mass strikes, or an escalation or additional outbreak of armed hostilities or other crises in oil or natural gas producing areas of the Middle East, North Africa, West Africa or other geographic areas, which may result in expropriation, nationalization, confiscation or deprivation of our assets or result in claims of a force majeure situation; • the outcome of litigation, legal proceedings, investigations or other claims or contract disputes, including any inability to collect receivables or resolve significant contractual or day rate disputes, claims related to the Seahawk bankruptcy and related matters, any purported renegotiation, nullification, cancellation or breach of contracts with customers or other parties and any failure to negotiate or complete definitive contracts following announcements of receipt of letters of intent; • adverse changes in foreign currency exchange rates, including their effect on the fair value measurement of our derivative instruments; • potential long-lived asset or goodwill impairments; and • the additional risks, uncertainties and assumptions described in "Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations" in Part I and in "Item 1A. Risk Factors" in Part II of this report. In addition to the numerous risks, uncertainties and assumptions described above, you should also carefully read and consider "Item 1A. Risk Factors" in Part I and "Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations" in Part II of our annual report on Form 10-K for the year ended December 31, 2010, as updated in our subsequent quarterly reports on Form 10-Q, which are available on the SEC’s website at www.sec.gov.Each forward-looking statement speaks only as of the date of the particular statement, and we undertake no obligation to publicly update or revise any forward looking statements, except as required by law. 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements REPORTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors and Shareholders Ensco plc: We have reviewed the condensed consolidated balance sheet of Ensco plc and subsidiariesas of September 30, 2011, the related condensed consolidated statements of income for the three-month and nine-month periods ended September 30, 2011 and 2010, and the related condensed consolidated statements of cash flows for the nine-month periods ended September 30, 2011 and 2010. These condensed consolidated financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of Ensco plc and subsidiaries as of December 31, 2010, and the related consolidated statements of income and cash flows for the year then ended (not presented herein); and in our report dated February 24, 2011, we expressed an unqualified opinion on those consolidated financial statements. In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2010, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. /s/ KPMG LLP Houston, Texas November 3, 2011 3 ENSCOPLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Ended September 30, 2011 OPERATING REVENUES OPERATING EXPENSES Contract drilling (exclusive of depreciation) Depreciation General and administrative OPERATING INCOME OTHER INCOME (EXPENSE) Interest income .2 Interest expense, net ) Other, net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES PROVISION FOR INCOME TAXES Current income tax expense Deferred income tax (benefit)expense ) INCOME FROM CONTINUING OPERATIONS LOSSFROM DISCONTINUED OPERATIONS, NET ) NET INCOME NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS ) ) NET INCOME ATTRIBUTABLE TO ENSCO EARNINGS(LOSS) PERSHARE - BASIC Continuing operations $ .89 $ .92 Discontinued operations ) $ .89 $ .91 EARNINGS (LOSS)PERSHARE - DILUTED Continuing operations $ .88 $ .92 Discontinued operations ) $ .88 $ .91 NET INCOME ATTRIBUTABLE TO ENSCOSHARES Basic Diluted WEIGHTED-AVERAGESHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PERSHARE $ .35 $ .35 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 ENSCOPLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Nine Months Ended September 30, OPERATING REVENUES OPERATING EXPENSES Contract drilling (exclusive of depreciation) Depreciation General and administrative OPERATING INCOME OTHER INCOME (EXPENSE) Interest income .5 Interest expense, net ) Other, net ) INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES PROVISION FOR INCOME TAXES Current income tax expense Deferred income tax(benefit) expense ) INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS, NET NET INCOME NET INCOME ATTRIBUTABLE TO NONCONTROLLING INTERESTS ) ) NET INCOME ATTRIBUTABLE TO ENSCO $ 371.0 $ 446.6 EARNINGSPERSHARE - BASIC Continuing operations $ 2.04 $ 2.89 Discontinued operations $ 2.04 $ 3.13 EARNINGSPERSHARE - DILUTED Continuing operations $ 2.03 $ 2.89 Discontinued operations $ 2.03 $ 3.13 NET INCOME ATTRIBUTABLE TO ENSCOSHARES Basic $ 366.7 $ 440.9 Diluted $ 366.7 $ 440.9 WEIGHTED-AVERAGESHARES OUTSTANDING Basic Diluted CASH DIVIDENDS PERSHARE $ 1.05 $ .725 The accompanying notes are an integral part of these condensed consolidated financial statements. 5 ENSCOPLC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In millions, except share and par value amounts) September 30, 2011 December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents Accounts receivable, net Other Total current assets PROPERTY AND EQUIPMENT, AT COST Less accumulated depreciation Property and equipment, net GOODWILL OTHER ASSETS, NET LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable - trade $ 551.7 $ 163.5 Accrued liabilities and other Short-term debt Current maturities of long-term debt Total current liabilities LONG-TERM DEBT DEFERRED INCOME TAXES OTHER LIABILITIES COMMITMENTS AND CONTINGENCIES ENSCO SHAREHOLDERS' EQUITY Class A ordinary shares, U.S. $.10 par value, 450.0 million shares authorized, 235.8 million and 150.0 millionshares issued Class B ordinary shares, £1 par value, 50,000 shares authorized and issued .1 .1 Additional paid-in capital Retained earnings Accumulated other comprehensive income Treasury shares, at cost, 5.3 million shares and 7.1 million shares ) ) Total Ensco shareholders' equity NONCONTROLLING INTERESTS Total equity The accompanying notes are an integral part of these condensed consolidated financial statements. 6 ENSCOPLC AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In millions) (Unaudited) Nine Months Ended September 30, 2011 2010 OPERATING ACTIVITIES Net income $ 375.2 $ 451.6 Adjustments to reconcile net income to net cash provided by operating activities of continuing operations: Depreciationexpense Share-based compensation expense Amortization expense Deferred income tax (benefit) expense ) Loss on asset impairment Income from discontinued operations, net Gain on disposal of discontinued operations, net ) Other ) Changes in operating assets and liabilities: Increasein accounts receivable ) ) Increase in other assets ) ) Decrease inliabilities ) ) Net cash provided by operating activities of continuing operations INVESTING ACTIVITIES Acquisition of Pride International, Inc., net of cash acquired ) Additions to property and equipment ) ) Proceeds from disposal of discontinued operations Proceeds from disposition of assets Other ) Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds from issuance of senior notes Cash dividends paid ) ) Reduction of long-term borrowings ) ) Commercial paper borrowings, net Equity financing costs ) Debt financing costs ) ) Other ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) ) Net cashused in operating activities of discontinued operations ) DECREASEIN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS, END OF PERIOD $ 479.9 $ 905.2 The accompanying notes are an integral part of these condensed consolidated financial statements. 7 ENSCOPLC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Unaudited Condensed Consolidated Financial Statements We prepared the accompanying condensed consolidated financial statements of Ensco plc and subsidiaries (the "Company,""Ensco," "we" or "us") in accordance with accounting principles generally accepted in the United States of America ("GAAP"), pursuant to the rules and regulations of the Securities and Exchange Commission (the "SEC") included in the instructions to Form 10-Q and Article 10 of Regulation S-X. The financial information included in this report is unaudited but, in our opinion, includes all adjustments (consisting of normal recurring adjustments) that are necessary for a fair presentation of our financial position, results of operations and cash flows for the interim periods presented. The December 31, 2010 condensed consolidated balance sheet data were derived from our 2010 audited consolidated financial statements,but do not include all disclosures required by GAAP. Certain previously reported amounts have been reclassified to conform to the current year presentation. The preparation of our condensed consolidated financial statements requires management to make certain estimates, judgments and assumptions that affect the reported amounts of assets and liabilities, the related revenues and expenses and disclosures of gain and loss contingencies as of the date of the financial statements. Actual results could differ from those estimates. The financial data for the three-month and nine-month periods ended September 30, 2011 and 2010 included herein have been subjected to a limited review by KPMG LLP, our independent registered public accounting firm. The accompanying independent registered public accounting firm's review report is not a report within the meaning of Sections 7 and 11 of the Securities Act of 1933, and the independent registered public accounting firm's liability under Section 11 does not extend to it. Results of operations for the three-month and nine-month periods ended September 30, 2011 are not necessarily indicative of the results of operations that will be realized for the year ending December 31, 2011.It is recommended that these condensed consolidated financial statements be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended December 31, 2010 included in our Annual Report on Form 10-K filed with the SEC on February 24, 2011. Note 2 -Acquisition of Pride International, Inc. On May 31,2011 (the "Merger Date"), Ensco plc completed a merger transaction (the "Merger") with Pride International, Inc., a Delaware corporation ("Pride"), ENSCO International Incorporated, a Delaware corporation and an indirect,wholly-owned subsidiary and predecessor of Ensco ("Ensco Delaware"), and ENSCO Ventures LLC, a Delaware limited liability company and an indirect, wholly-owned subsidiary of Ensco plc("Merger Sub"). Pursuant to the Agreement and Plan of Merger, dated as of February 6, 2011 (as amended, the "Merger Agreement"), among Ensco plc, Pride, Ensco Delaware and Merger Sub,and subject to the conditions set forth therein, Merger Sub merged with and into Pride, with Pride as the surviving entity and an indirect, wholly-owned subsidiary of Ensco plc. The Mergerexpands ourdeepwater fleet with drillship assets,increases our presence in thefloatermarkets as well as variousmajor offshore drilling markets and establishes Ensco withthe world's second largest offshore drilling rigfleet.Revenues and net income of Pride from the Merger Date included in our condensed consolidatedstatements of incomewere $440.1 million and $62.6 million, respectively, for the three-monthperiodended September 30, 2011 and $591.3 million and $86.9 million, respectively, for the nine-month period ended September 30, 2011. Consideration As a result of the Merger, each outstanding share of Pride’s common stock (other than shares of common stock held directly or indirectly by Ensco, Pride or any wholly-owned subsidiary of Ensco or Pride (which were cancelled as a result of the Merger) and those sharesheld by certain U.K. residents if determined by Ensco) were converted into the right to receive $15.60 in cash and 0.4778Ensco American depositary shares, each representing one Class A ordinary share ("ADS"or "share"). Under certain circumstances, U.K. residents received all cash consideration as a result of compliance with legal requirements. The total consideration delivered in the Merger was$7.4 billion, consisting of $2.8 billion of cash,85.8 millionEnsco ADSs with an aggregate value of $4.6 billion based on the closing price of Ensco ADSs of $53.32 on the Merger Date and the estimated fair value of $35.4 million of vestedPride employee stock options assumed by Ensco. 8 The following table summarizes the components of the merger consideration (dollars in millions, except per share amounts): Share consideration paid: 179.7 million outstanding shares of Pride common stock converted to 85.8 million of Ensco ADSs using theexchange ratio of 0.4778 and valued at $53.32 per share Cash and other consideration paid: 179.7million outstanding shares of Pride common stock at $15.60 per share Estimated fair value of 2.5 million vested Pride employee stock options assumed by Ensco Merger consideration Assets Acquired and Liabilities Assumed The transaction has been accounted for using the acquisition method of accounting which requires that assets acquired and liabilities assumed be recorded at their estimated fair values as of the Merger Date. The excess of the consideration transferred over the estimated fair values of the net assets acquired was recorded as goodwill.We have not finalized the determination of the fair values of the assets acquired and liabilities assumed and, therefore, the fair value estimates set forth below are subject to adjustment during ameasurement period not to exceed one year subsequent to the acquisition date as permitted underGAAP. The estimated fair values of certainassets and liabilities, including inventory, taxesand contingencies require judgments and assumptions that increase the likelihood that adjustments may be made to these estimates during the measurement period.The provisional amounts and respective measurement period adjustmentsrecorded for assets acquired and liabilities assumed were based on preliminary estimates of their fair values as of the Merger Date and were as follows: Amounts Recognized as of Merger Date Measurement Period Adjustments(1) Estimated Fair Value Assets: Cash and cash equivalents $ 147.0 $ $ 147.0 Accounts receivable(2) 371.3 Other current assets 150.9 Property and equipment 6,758.8 Other assets 343.7 Liabilities: Accounts payable and accrued liabilities and other 2.1 541.9 Debt 2,436.0 Deferred income tax liabilities 19.0 Other liabilities (1.0) 318.8 Net assets acquired 4,456.0 Less merger consideration 7,415.9 7,415.9 Goodwill $2,959.9 The measurement period adjustments reflect changes in the estimated fair values of certain liabilities, includingcontingencies and income taxes.The measurement period adjustments were recorded to reflect new information obtained about facts and circumstances existing as of the Merger Date and did not result from intervening events subsequent to the Merger Date.These adjustments did not have a material impact on the Company's previously reported results of operations or financial positionsubsequent to the Merger Date and, therefore, the Company has not retrospectively adjusted its consolidated financial statements. Gross contractual amounts receivable totaled $394.7 million as of the Merger Date. 9 Property and Equipment Property and equipment acquired in connection with the Merger consisted primarily of drilling rigs and related equipment, including seven drillships (two of which are under construction), 12 semisubmersible rigs and seven jackup rigs.We recorded step-up adjustments in the aggregate of $285.5millionto record the estimated fair value of Pride’s drilling rigs and related equipment, which were primarily based on an income approach valuation model.We estimated remaining useful lives for Pride’s drilling rigs, whichranged from 10 to 35 years based on original estimated useful lives of 30 to 35years. In connection with the integration of Pride’s operations, we are in the process of changing the names of most of Pride’s fleet in accordance with our naming convention.For purposes of the notes to the condensed consolidated financial statements, we used the new names whether or not the name change had been legally completed. Goodwill Goodwillrecognized as a result of theMergerwas calculated as the excess of the consideration transferred over the net assets acquired and represents the future economic benefits arising from other intangible assets acquired that could not be individually identified and separately recognized. Goodwill specifically includes the expected synergies and other benefits that we believe will result from combining the operations of Pride with the operations of Ensco and other intangible assets that do not qualify for separate recognition, such asassembled workforcein place at the Merger Date. Goodwill is not expected to be tax deductible. Goodwill recognized as a result of the Mergerpreliminarily was allocated to our reportable segments as follows (in millions): Deepwater Midwater Jackup Total Other Intangible Assets and Liabilities We recordedintangible assets and liabilities in the aggregate of $209.0 million and $276.0 million, respectively, representing the estimated fair values of Pride'sfirm drilling contracts in place at the Merger Date withfavorable or unfavorable contract terms as compared to then current market day rates for comparable drilling rigs. The various factors considered in the determination of these fair valueswere (1)the contracted day rate for each contract, (2)the remaining term of each contract, (3)the rig class and (4)the market conditions for each respective rig class at the Merger Date. The intangible assets and liabilities were calculated based on the present value of the difference in cash inflows over the remaining contract term as compared to a hypothetical contract with the same remaining term at an estimated then current market day rate using a risk-adjusted discount rate and an estimated effective income tax rate.After amortizing $27.1 million ofcontract intangible assets and liabilities to operatingrevenues during the nine-month period ended September 30, 2011,the remaining balances were$186.2million of intangible assets included in other current assets andotherassets, net, and $226.1million of intangible liabilitiesincludedin accrued liabilities and otherand other liabilities on our condensed consolidated balance sheet as of September 30, 2011.These balances will be amortized to operating revenues over the respective remaining drilling contract terms on a straight-line basis.Amortization income (expense) for theseintangible assets and liabilitiesis estimated to be $26.8million for the remainder of 2011, $26.0 million for 2012, $7.9 million for 2013, ($4.8) million for 2014, ($15.6)million for 2015and ($400,000) thereafter. We recorded anintangible liability of $36.0 million for the estimated fair value of an unfavorable drillshipconstruction contract which was determinedby comparing the firm obligations for the remaining construction of the ENSCO DS-6as of May 31, 2011 to then current market rates for the construction of a similar design drilling rig. The unfavorable construction contract liability was calculated based on the present value of the difference in cash outflows for the remaining contractual payments as compared to a hypothetical contract with the same remaining contractual payments at then current market rates using a risk-adjusted discount rate and estimated effective income tax rate. This liability will be amortized over the estimated useful life of ENSCO DS-6 as a reduction of depreciation expense beginning on the date the rig is placed into service. 10 Debt We assumed Pride's outstanding debtcomprised of $900.0 million aggregate principal amount of 6.875% senior notes due 2020, $500.0million aggregate principal amount of 8.500% senior notes due2019, $300.0 million aggregate principal amountof 7.875% senior notes due 2040 (collectively the "Pride Notes") and $151.5 million aggregate principal amount of Maritime Administration ("MARAD") bonds due 2016. Under a supplemental indenture,Ensco plc has fully and unconditionally guaranteed the performance of all obligations of Pride with respect to the Pride Notes. See "Note 17 - Guarantee of Registered Securities" for additional information on the guarantee of the Pride Notes.A step-up adjustment of $406.2million was recorded to adjustthe Pride Notes and the MARAD bondsto their aggregate estimated fair value. The adjustment was based on quoted market prices for Pride’s publicly traded debt and an income approach valuation model for Pride’s non-publicly traded debt. In addition, we assumed debt outstanding with respect to Pride's senior unsecured revolving credit facility totaling $181.0 million, which was repaid in full and the facility terminated upon completion of the Merger. Merger-Related Costs Merger-related transaction costs consisted of various advisory, legal, accounting, valuation and other professional or consulting fees totaling $23.8 million for the nine-monthperiod ended September 30, 2011 and were expensed as incurred and included in general and administrative expense onour condensed consolidated statement of income.Debt issuance costs of $27.2 million associated with our senior notes issued in March 2011and bridge termfacility issued in February 2011were deferred and are amortized to interest expense over thelives of the respective debt arrangements.The costs of $70.5 million associated with the Ensco ADSs issued to effect the Mergerwere recorded as a reduction to additional paid-in capital. Deferred Taxes The acquisition of a business through the purchase of its common stock generally is treated as a "nontaxable" transaction. The acquisition of Pride was executed through the acquisition of its outstanding common stock and, therefore, the historical tax bases of the acquired assets and assumed liabilities, net operating losses and other tax attributes of Pride were assumed as of the Merger Date. However, adjustments were recorded to recognize deferred tax assets and liabilities for the tax effects of differences between acquisition date fair values and tax bases of assets acquired and liabilities assumed. As of the Merger Date, a decrease of $24.2 million to Pride’s net deferred tax liability was recognized. Deferred tax assets and liabilities recognized inconnection with the Merger were measured at rates enacted as of the Merger Date. Tax rate changes, or any deferred tax adjustments for new tax legislation, following the Merger Date will be reflected in our operating results in the period in which the change in tax laws or rate is enacted. Contingencies In connection with the Merger, we recognized contingent liabilities resulting from certain lawsuits, claims or proceedings existing as of the Merger Date. These matters existed as of the Merger Date as Pride was involved from time to time as party to governmental or other investigations or proceedings, including matters related to taxation, arising in the ordinary course of business. Although the outcome of such lawsuits or other proceedings cannot be predicted with certainty and the amount of any liability that could arise with respect to such lawsuits or other proceedings cannot be predicted accurately, we do not expect these matters to have a material adverse effect on our financial position, operating results or cash flows. See "Note 14 –Contingencies" for additional information on contingencies. 11 Pro Forma Impact of the Merger The following unaudited supplemental pro forma results present consolidated information as if the Merger had been completed on January1, 2010. The pro forma results include, among others, (i)the amortization associated withthe acquired intangible assets and liabilities, (ii)interest expense associated with debt used to fund a portion of the Merger and (iii)the impact of certain fair value adjustments such as additional depreciation expense for adjustments to property and equipment and reduction to interest expense for adjustments to debt. The pro forma results do not include any potential synergies, non-recurring charges which result directly from the Merger, cost savings or other expected benefits of the Merger. Accordingly, the pro forma results should not be considered indicative of the results that would have occurred if the Merger and related borrowings had occurredon January1, 2010, nor are they indicative of future results. (In millions, except per share amounts) Three Months Ended Nine Months Ended September 30, September 30, 2011(1) Revenues Net income Earnings per share - basic Earnings per share - diluted Our actual results and our pro forma results differ for thequarterended September 30, 2011 due to the fact the pro forma results assume the acquisition of Pride occurred on January 1, 2010, resulting in differing amortization periods associated with acquired drilling contract intangible assets and liabilities. Note 3 - Fair Value Measurements The following fair value hierarchy table categorizes information regarding our financial assets and liabilities measured at fair value on a recurring basis as of September 30, 2011 and December 31, 2010 (in millions): Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Total As of September 30, 2011 Supplemental executive retirement plan assets $ $ Total financial assets $ $ Derivatives, net $ $ 7.1 $ $7.1 Total financial liabilities $ $7.1 $ $7.1 As of December 31, 2010 Auction rate securities $ $ $44.5 Supplemental executive retirement plan assets Derivatives, net Total financial assets $23.0 $44.5 $83.9 12 Auction Rate Securities As of December 31, 2010, we held long-term debt instruments with variable interest rates that periodically reset through an auction process ("auction rate securities") totaling $50.1 million (par value) and were included in other assets, net, on our condensed consolidated balance sheet. During the quarter ended March 31, 2011, $42.0 million (par value) of our auction rate securities were repurchased at par and $8.1 million (par value) were sold at 90% of par. Our auction rate securities were measured at fair value on a recurring basis using significant Level 3 inputs as of December 31, 2010. The following table summarizes the fair value measurements of our auction rate securities using significant Level 3 inputs, and changes therein, for the three-month and nine-month periods ended September 30, 2011 and 2010 (in millions): Three Months Ended September 30, Nine Months Ended September 30, 2010 2011 2010 Beginning balance $ $ 44.5 $ 60.5 Sales ) Realized losses* ) Unrealized gains* .4 1.0 Transfers in and/or out of Level 3 Ending balance $ $ $ 45.0 *Realized losses and unrealized gains were included in other, net, in our condensed consolidated statements of income. Supplemental Executive Retirement Plan Assets Our Ensco supplemental executive retirement plans (the "SERP") are non-qualified plans that accord eligible employees an opportunityto defer a portion of their compensation for use after retirement. Assets held in the SERP were marketable securities measured at fair value on a recurring basis using Level 1 inputs and were included in other assets, net, on our condensed consolidated balance sheets as of September 30, 2011 and December 31, 2010. The fair value measurement of assets held in the SERP was based on quoted market prices. Derivatives Our derivatives were measured at fair value on a recurring basis using Level 2 inputs as of September 30, 2011 and December 31, 2010. See "Note6 - Derivative Instruments" for additional information on our derivatives, including a description of our foreign currency hedging activities and related methodologies used to manage foreign currency exchange rate risk. The fair value measurement of our derivatives was based on market prices that are generally observable for similar assets or liabilities at commonly-quoted intervals. Other Financial Instruments The carrying values and estimated fair values of our long-term debt instruments as of September 30, 2011 and December 31, 2010 were as follows (in millions): September 30, 2011 December 31, 2010 Carrying Value Estimated Fair Value Carrying Value Estimated Fair Value 4.70% Seniornotes due 2021 $1,490.3 $ $ 6.875% Senior notes due 2020 3.25% Senior notes due 2016 8.50% Senior notes due 2019 7.875%Senior notes due 2040 7.20% Debentures due 2027 148.9 165.0 4.33% MARAD bonds, including current maturities, due 2016 6.36% MARAD bonds, including current maturities, due 2015 63.4 4.65%MARAD bonds, including current maturities, due 2020 13 The estimated fair values of oursenior notes anddebentures were determined using quoted market prices. The estimated fair values of ourMARAD bondswere determined using an income approach valuation model. The estimated fair values of our cash and cash equivalents, receivables, trade payables and other liabilities approximated their carrying values as of September 30, 2011 and December 31, 2010. Note 4 - Property and Equipment Property and equipment as of September 30, 2011 and December 31, 2010 consisted of the following (in millions): September 30, December 31, 2010 Drilling rigs and equipment Other Work in progress Drilling rigs and equipmentincreased $7.4 billion during 2011 primarily due to the Merger.The fair values recorded for Pride's drilling rigs and equipmentas of the Merger Date was $5.5 billion, which included five drillships, 12 semisubmersible rigs and seven jackup rigs. Work in progress increased $53.2 million during 2011 primarily related to the Merger, mostly offset by ENSCO 8503 and ENSCO 8504, which were placed into service during 2011. The fair value recorded for Pride’s work in progress as of the Merger Date was $1.3 billion. Work in progress as of September 30, 2011 primarily consisted of $783.1 million related to the construction of our ENSCO 8500 Series® ultra-deepwater semisubmersible rigs, $455.5 million related to the construction of our ENSCO DS-5, ENSCO DS-6 and ENSCO DS-7 ultra-deepwater drillships,which were acquired in connection with the Merger, $91.5 million related to the construction of two ultra-high specification harsh environment jackup rigs and costs associated with various modification and enhancement projects. Work in progress as of December 31, 2010 primarily consisted of $1.4 billion related to the construction of our ENSCO 8500 Series® ultra-deepwater semisubmersible rigs and costs associated with various modification and enhancement projects. Note 5 - Debt Debt as of September 30, 2011 and December 31, 2010 consisted of the following (in millions): September 30, December 31, 4.70% Senior notes due 2021 $ 6.875% Senior notes due 2020 3.25% Senior notes due 2016 993.2 8.50% Senior notes due 2019 635.4 7.875% Senior notes due 2040 385.3 7.20% Debentures due 2027 149.0 4.33% MARAD bonds due 2016 155.9 6.36% MARAD bonds due 2015 57.0 63.4 4.65% MARAD bonds due 2020 42.8 45.0 Commercial paper Total debt 257.3 Less current maturities (222.5
